Exhibit 10.4

 

CORNELL COMPANIES DEFERRED COMPENSATION PLAN

 

Cornell Companies, Inc., a Delaware corporation originally adopted, for the
benefit of its eligible employees, the Cornell Correction Deferred Compensation
Plan, effective June 1, 1999, which was subsequently amended and restated
effective as of November 30, 2001, as the Cornell Companies Deferred
Compensation Plan (the “Plan”).  The Plan is now amended and restated effective
January 1, 2005, to ensure written compliance with Code Section 409A.

 

The Plan is a nonqualified deferred compensation plan pursuant to which certain
eligible Employees of the Company (as hereinafter defined) and non-Employee
members of the Board of Directors may elect to defer compensation.  The Plan is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3), and 401(a)(l) of ERISA.  The Plan is unfunded for
tax purposes and for purposes of Title I of ERISA.  The Participants have the
status of general unsecured creditors of the Company and the Plan constitutes a
mere promise by the Company to make benefit payments in the future.

 


ARTICLE I


DEFINITIONS


 

Whenever the following terms are used in the Plan with the first letter
capitalized, they shall have the meaning specified below, unless the context
clearly indicates to the contrary.

 

“ACCOUNTING DATE” SHALL MEAN THE END OF EACH DAY THAT THE NEW YORK STOCK
EXCHANGE IS OPEN AND CONDUCTING BUSINESS.

 

“ADMINISTRATOR” SHALL MEAN THE COMPANY, ACTING THROUGH THE CHIEF ADMINISTRATIVE
OFFICER OF THE COMPANY.  THE ADMINISTRATOR SHALL HAVE ALL THE DUTIES AND
RESPONSIBILITIES IMPOSED BY ERISA, EXCEPT AS SPECIFICALLY ASSIGNED, DELEGATED TO
OR RESERVED TO THE BOARD OF DIRECTORS UNDER THE PLAN.

 

“AFFILIATE” SHALL MEAN ANY EMPLOYER WHICH, AT THE TIME OF REFERENCE, WAS, WITH
THE COMPANY, A MEMBER OF A CONTROLLED GROUP OF CORPORATIONS OR TRADES OR
BUSINESSES UNDER COMMON CONTROL, OR A MEMBER OF AN AFFILIATED SERVICE GROUP, AS
DETERMINED UNDER REGULATIONS ISSUED BY THE SECRETARY OF THE TREASURY OR HIS
DELEGATE UNDER CODE SECTIONS 414(B), 414(C), 414(M), AND 415(H) AND ANY OTHER
ENTITY REQUIRED TO BE AGGREGATED WITH THE COMPANY PURSUANT TO REGULATIONS ISSUED
UNDER CODE SECTION 414(O).

 

“BENEFICIARY” SHALL MEAN THE PERSON OR PERSONS, AS DESIGNATED BY THE
PARTICIPANT, ON WHOSE BEHALF BENEFITS MAY BE PAYABLE UNDER THE PLAN AFTER THE
PARTICIPANT’S DEATH.

 

“BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE CORNELL
COMPANIES, INC.  THE BOARD OF DIRECTORS MAY DELEGATE ANY POWERS OR DUTIES TO THE
ADMINISTRATOR OR ANY OTHER PERSON OR PERSONS.

 

--------------------------------------------------------------------------------


 

“CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED ON THE EARLIEST OF THE
FOLLOWING DATES:

 

(A)           THE DATE CORNELL MERGES OR CONSOLIDATES WITH ANY OTHER ENTITY, AND
THE STOCKHOLDERS OF CORNELL DO NOT OWN, DIRECTLY OR INDIRECTLY, AT LEAST 50% OF
THE VOTING CAPITAL STOCK OF THE SURVIVING ENTITY;

 

(B)           THE DATE CORNELL SELLS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO
ANY OTHER PERSON OR ENTITY; PROVIDED THAT THE SALE OR OTHER TRANSFER OF THE
COMPANY’S FACILITIES TO A REAL ESTATE INVESTMENT TRUST, IN A SALE-LEASEBACK
TRANSACTION, OR ANY SIMILAR TRANSACTION SHALL NOT BE CONSIDERED A SALE OF ALL OR
SUBSTANTIALLY ALL OF CORNELL’S ASSETS;

 

(C)           THE DATE CORNELL IS DISSOLVED;

 

(D)           THE DATE ANY THIRD PERSON OR ENTITY TOGETHER WITH ITS AFFILIATES
BECOME, DIRECTLY OR INDIRECTLY, THE BENEFICIAL OWNER OF 51% OF THE VOTING STOCK
OF CORNELL; OR

 

(E)           THE DATE THE INDIVIDUALS WHO CONSTITUTE THE MEMBERS OF THE BOARD
OF DIRECTORS (“INCUMBENT BOARD”) AS OF THE EFFECTIVE DATE OF THIS PLAN CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF, PROVIDED THAT FOR PURPOSES
OF THIS CLAUSE (E) ANY PERSON BECOMING A DIRECTOR WHOSE ELECTION OR NOMINATION
FOR ELECTION BY CORNELL’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST EIGHTY
PERCENT (80%) OF THE DIRECTORS COMPRISING THE INCUMBENT BOARD (EITHER BY THE
SPECIFIC VOTE OR APPROVAL OF THE PROXY STATEMENT OF CORNELL IN WHICH SUCH PERSON
IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION BY SUCH PERSON TO SUCH A
NOMINATION) SHALL BE, FOR PURPOSES OF THIS CLAUSE (E), CONSIDERED AS THOUGH SUCH
PERSON WAS A MEMBER OF THE INCUMBENT BOARD.

 

Notwithstanding the foregoing, for purposes of a distribution from the Plan,
including upon termination of the Plan, the term “Change of Control” means a
“change in the ownership of a corporation,” “change in the effective control of
a corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets” of the Company as described in Code Section 409A and the
regulations thereunder.

 

“CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME.

 

“COMPANY” SHALL MEAN CORNELL AND ANY AFFILIATE THAT SUBSEQUENTLY ADOPTS THE PLAN
AS A WHOLE OR AS TO ANY ONE OR MORE DIVISIONS, IN ACCORDANCE WITH
SECTION 12.3(B), AND ANY SUCCESSOR COMPANY WHICH CONTINUES THE PLAN UNDER
SECTION 12.3(A), ACTING IN EACH CASE THROUGH ITS BOARD OF DIRECTORS.

 

“COMPANY CONTRIBUTIONS” SHALL MEAN ANY CONTRIBUTIONS MADE BY THE COMPANY
PURSUANT TO SECTION 5.1 OF THE PLAN.

 

“COMPANY CONTRIBUTION ACCOUNT” OF A PARTICIPANT SHALL MEAN THE BOOKKEEPING
ACCOUNT ESTABLISHED ON BEHALF OF THE PARTICIPANT IN ACCORDANCE WITH SECTION 2.2
ON THE PLAN.

 

“COMPENSATION” OF A PARTICIPANT FOR ANY PLAN YEAR SHALL MEAN HIS TOTAL TAXABLE
REMUNERATION RECEIVED FROM THE COMPANY IN THAT PLAN YEAR FOR SERVICES RENDERED
AS AN EMPLOYEE

 

2

--------------------------------------------------------------------------------


 

OR A NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS (WHETHER SUCH REMUNERATION
RECEIVED BY THE NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS IS IN THE FORM OF
CASH, STOCK OR OTHER PROPERTY), INCLUDING DEFERRED COMPENSATION UNDER THE PLAN
AND AMOUNTS NOT INCLUDABLE IN GROSS INCOME BY REASON OF CODE SECTIONS 125
(CAFETERIA PLANS); 402(A) (401(K) PLANS); 402(H); OR 403(B), BUT EXCLUSIVE OF:

 

(A)           COMPANY CONTRIBUTIONS TO A DEFERRED COMPENSATION PLAN (TO THE
EXTENT INCLUDABLE IN THE PARTICIPANT’S GROSS INCOME SOLELY BY REASON OF CODE
SECTION 415) AND ANY DISTRIBUTION FROM A DEFERRED COMPENSATION PLAN (OTHER THAN
A NONQUALIFIED PLAN);

 

(B)           AMOUNTS REALIZED FROM THE EXERCISE OF A NONQUALIFIED STOCK OPTION
OR TAXABLE BY REASON OF RESTRICTED PROPERTY BECOMING FREELY TRADABLE OR FREE OF
A SUBSTANTIAL RISK OF FORFEITURE, AS DESCRIBED IN CODE SECTION 83;

 

(C)           AMOUNTS REALIZED FROM THE SALE, EXCHANGE OR OTHER DISPOSITION OF
STOCK ACQUIRED UNDER A UNDER A QUALIFIED STOCK OPTION;

 

(D)           OTHER AMOUNTS WHICH RECEIVE SPECIAL TAX BENEFITS SUCH AS COMPANY
CONTRIBUTIONS TOWARD THE PURCHASE OF AN ANNUITY CONTRACT DESCRIBED IN CODE
SECTION 403(B) (WHETHER OR NOT EXCLUDABLE FROM THE PARTICIPANT S GROSS INCOME);

 

(E)           ALL REIMBURSEMENTS OR OTHER EXPENSE ALLOWANCES, FRINGE BENEFITS
(CASH AND NON-CASH), MOVING EXPENSES, DEFERRED COMPENSATION, AND WELFARE
BENEFITS (INCLUDING SEVERANCE BENEFITS), EVEN IF INCLUDABLE IN GROSS INCOME.

 

“CORNELL” SHALL MEAN CORNELL COMPANIES, INC., A DELAWARE CORPORATION.

 

“DEFERRAL PERIOD” SHALL HAVE THE MEANING ASCRIBED TO IT IN SECTION 4.3 OF THE
PLAN.

 

“DISABILITY” SHALL MEAN A PARTICIPANT (I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, OR (II) IS, BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS
THAN THREE MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE
PARTICIPANT’S EMPLOYER.

 

“EMPLOYEE” SHALL MEAN ANY PERSON WHO RENDERS SERVICES TO A COMPANY IN THE STATUS
OF AN EMPLOYEE AS THAT TERM IS DEFINED IN CODE SECTION 3121(D), INCLUDING
OFFICERS BUT NOT INCLUDING:

 

(A)           ATTORNEYS, ACCOUNTANTS, AND OTHER PERSONS DOING INDEPENDENT WORK
FOR THE COMPANY WHERE THE RELATIONSHIP OF EMPLOYER AND EMPLOYEE DOES NOT EXIST
BETWEEN SAID PERSON AND THE COMPANY; AND

 

(B)           LEASED EMPLOYEES TREATED AS EMPLOYEES OF THE COMPANY PURSUANT TO
CODE SECTIONS 414(N) AND 414(O).

 

3

--------------------------------------------------------------------------------


 

“ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME.

 

“INVESTMENT OPTIONS” SHALL BE ANY MUTUAL FUND MADE AVAILABLE FROM TIME TO TIME
BY THE COMPANY AND THE COMMON STOCK OF CORNELL.  THE COMPANY MAY ADD ADDITIONAL
INVESTMENT OPTIONS OR DELETE SAME BY WRITTEN NOTICE TO THE TRUSTEE.

 

“NON-EMPLOYEE DIRECTOR” SHALL BE ANY MEMBER OF THE BOARD OF DIRECTORS WHO IS NOT
ALSO AN EMPLOYEE.

 

“NONQUALIFIED DEFERRED COMPENSATION” OF A PARTICIPANT SHALL MEAN THE AMOUNTS
DEFERRED BY SUCH PARTICIPANT UNDER SECTION 4.1 OF THE PLAN.

 

“NONQUALIFIED DEFERRED COMPENSATION ACCOUNT” OF A PARTICIPANT SHALL MEAN THE
BOOKKEEPING ACCOUNT ESTABLISHED ON BEHALF OF THE PARTICIPANT IN ACCORDANCE WITH
SECTION 2.1 OF THE PLAN.

 

“PARTICIPANT” SHALL MEAN ANY PERSON INCLUDED IN THE PLAN AS PROVIDED IN
ARTICLE III OF THE PLAN.

 

“PLAN” SHALL MEAN THIS CORNELL COMPANIES DEFERRED COMPENSATION PLAN.

 

“PLAN QUARTER” SHALL MEAN THE THREE-MONTH PERIODS ENDING ON MARCH 31, JUNE 30,
SEPTEMBER 30, AND DECEMBER 31 OF EACH PLAN YEAR.

 

“PLAN YEAR” SHALL MEAN THE TWELVE-MONTH PERIOD COMMENCING ON JANUARY 1 AND
ENDING ON DECEMBER 31 (EXCEPT THAT THE FIRST PLAN YEAR SHALL BEGIN ON THE
EFFECTIVE DATE OF THE PLAN AND END ON DECEMBER 31, 2001).

 

“QUALIFIED ACCOUNTS” OF A PARTICIPANT SHALL MEAN HIS ACCOUNTS IN THE QUALIFIED
PLAN.

 

“QUALIFIED PLAN” SHALL MEAN THE CORNELL COMPANIES 401(K) PLAN OR, IF APPLICABLE,
THE EQUIVALENT QUALIFIED PLAN OF THE COMPANY, AS MAY BE AMENDED HEREAFTER FROM
TIME TO TIME, OR ANY SUCCESSOR PLAN THERETO.

 

“SECURITIES ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED FROM
TIME TO TIME.

 

“SEPARATION FROM SERVICE” SHALL MEAN A PARTICIPANT’S COMPLETE SEPARATION FROM
SERVICE WITH THE COMPANY AND ITS AFFILIATES.  THE DETERMINATION OF WHETHER A
PARTICIPANT INCURS A SEPARATION FROM SERVICE WILL BE DETERMINED IN ACCORDANCE
WITH CODE SECTION 409A AND THE REGULATIONS THEREUNDER.

 

“SPECIFIED EMPLOYEE” SHALL MEAN AN EMPLOYEE WHO IS KEY EMPLOYEE AS DEFINED IN
CODE SECTION 416(I)(1)(A).

 

4

--------------------------------------------------------------------------------


 

“TRUST AGREEMENT” SHALL MEAN THE CORNELL COMPANIES NONQUALIFIED TRUST, A “RABBI
TRUST,” CREATED IN CONNECTION WITH THE EXECUTION OF THIS PLAN, AS SET FORTH IN
EXHIBIT A HERETO, AS AMENDED.

 

“TRUST FUND” SHALL MEAN THE TRUST FUND ESTABLISHED PURSUANT TO THE TERMS OF THE
TRUST AGREEMENT.

 

“TRUSTEE” SHALL MEAN THE CORPORATE TRUSTEE OR TRUSTEES OR THE INDIVIDUAL TRUSTEE
OR TRUSTEES, AS THE CASE MAY BE, APPOINTED FROM TIME TO TIME PURSUANT TO THE
PROVISIONS OF THE TRUST AGREEMENT TO ADMINISTER THE TRUST FUND.

 


“UNFORESEEABLE EMERGENCY” SHALL MEAN A SEVERE FINANCIAL HARDSHIP TO THE
PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE
PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN SECTION 152(A)) OF THE
PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER
SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF
EVENTS BEYOND THE CONTROL OF THE PARTICIPANT. THE CIRCUMSTANCES THAT WILL
CONSTITUTE AN UNFORESEEABLE EMERGENCY WILL DEPEND UPON THE FACTS OF EACH CASE,
BUT, IN ANY CASE, PAYMENT UNDER THIS SECTION SHALL NOT BE MADE TO THE EXTENT
THAT SUCH EMERGENCY IS OR MAY BE RELIEVED: (I) THROUGH REIMBURSEMENT OR
COMPENSATION BY INSURANCE; (II) BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO
THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE A SEVERE
FINANCIAL HARDSHIP; OR (III) BY CESSATION OF DEFERRALS UNDER THIS PLAN AND ANY
OTHER PLAN IN WHICH THE PARTICIPANT PARTICIPATES.  SUCH FORESEEABLE NEEDS FOR
FUNDS AS THE NEED TO SEND A PARTICIPANT’S CHILD TO COLLEGE OR THE DESIRE TO
PURCHASE A HOME WILL NOT BE CONSIDERED TO BE AN UNFORESEEABLE EMERGENCY.  A
FINANCIAL NEED SHALL NOT CONSTITUTE AN UNFORESEEABLE EMERGENCY UNLESS IT IS FOR
AT LEAST $1,000.00 (OR THE ENTIRE PRINCIPAL AMOUNT OF THE PARTICIPANT S
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT, IF LESS).


 

“VOTING STOCK” SHALL MEAN ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF
CORNELL ENTITLED TO VOTE GENERALLY IN ELECTIONS FOR DIRECTORS, CONSIDERED AS ONE
CLASS; PROVIDED, HOWEVER, THAT IF CORNELL HAS SHARES OF VOTING STOCK ENTITLED TO
MORE OR LESS THAN ONE VOTE FOR ANY SUCH SHARE, EACH REFERENCE TO A PROPORTION OF
SHARES OF VOTING STOCK SHALL BE DEEMED TO REFER TO SUCH PROPORTION OF THE VOTES
ENTITLED TO BE CAST BY SUCH SHARES.

 


ARTICLE II


NONQUALIFIED ACCOUNTS


 


SECTION 2.1            NONQUALIFIED DEFERRED COMPENSATION ACCOUNT.  THE
ADMINISTRATOR SHALL ESTABLISH AND MAINTAIN (OR CAUSE TO BE ESTABLISHED AND
MAINTAINED) A BOOKKEEPING ACCOUNT FOR EACH PARTICIPANT, KNOWN AS A NONQUALIFIED
DEFERRED COMPENSATION ACCOUNT TO WHICH SHALL BE CREDITED THE AMOUNTS DETERMINED
UNDER SECTION 4.1 OF THE PLAN AND CREDITED OR DEBITED THE AMOUNTS DETERMINED
UNDER ARTICLE VI OF THE PLAN.


 


SECTION 2.2            COMPANY CONTRIBUTION ACCOUNT.  THE ADMINISTRATOR SHALL
ESTABLISH AND MAINTAIN (OR CAUSE TO BE ESTABLISHED AND MAINTAINED) A BOOKKEEPING
ACCOUNT FOR EACH PARTICIPANT, KNOWN AS A COMPANY CONTRIBUTION ACCOUNT TO WHICH
SHALL BE CREDITED THE AMOUNTS DETERMINED UNDER SECTION 5.1 OF THE PLAN AND
CREDITED OR DEBITED THE AMOUNTS DETERMINED UNDER ARTICLE VI OF THE PLAN.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.3            ASSIGNMENTS, ETC., PROHIBITED.  NO PART OF THE
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT OR THE COMPANY CONTRIBUTION ACCOUNT
OF A PARTICIPANT SHALL BE LIABLE FOR THE DEBTS, CONTRACTS, OR ENGAGEMENTS OF ANY
PARTICIPANT, HIS BENEFICIARIES OR SUCCESSORS IN INTEREST, OR BE TAKEN IN
EXECUTION BY LEVY, ATTACHMENT, OR GARNISHMENT OR BY ANY OTHER LEGAL OR EQUITABLE
PROCEEDING, NOR SHALL ANY SUCH PERSON HAVE ANY RIGHTS TO ALIENATE, ANTICIPATE,
COMMUTE, PLEDGE, ENCUMBER, OR ASSIGN ANY BENEFITS OR PAYMENTS HEREUNDER IN ANY
MANNER WHATSOEVER, EXCEPT TO DESIGNATE A BENEFICIARY AS PROVIDED HEREIN.


 


ARTICLE III


ELIGIBILITY


 


SECTION 3.1            REQUIREMENTS FOR PARTICIPATION.  ANY EMPLOYEE WHO
QUALIFIES FOR THE DEFINITION OF “HIGHLY COMPENSATED” EMPLOYEE ACCORDING TO CODE
SECTION 414(Q) AND WHO IS SELECTED BY THE ADMINISTRATOR SHALL BE ELIGIBLE TO BE
A PARTICIPANT FOR THE PLAN YEAR ON SUCH DATE.  SUCH EMPLOYEES SHALL BE
(I) OFFICERS AND EXECUTIVES OF THE COMPANY; OR (II) IN MANAGEMENT POSITIONS
WHICH REPORT DIRECTLY TO A COMPANY PRESIDENT OR CORPORATE OFFICER; OR
(III) MARKETING MANAGERS WITH RESPONSIBILITY FOR THE ACQUISITION OF NEW
BUSINESS; OR (IV) PROGRAM MANAGERS AND OTHER P&L MANAGERS WHO HAVE OVERALL
PERFORMANCE RESPONSIBILITIES FOR SIGNIFICANT CONTRACTS; OR (V) OTHER KEY
EMPLOYEES OF THE COMPANY WHO HAVE A JOB ASSIGNMENT WITH SIGNIFICANT IMPACT ON
PROFITS, OPERATING EFFECTIVENESS, AND OVERALL SUCCESS OF THE COMPANY.


 

Any Non-Employee Director shall be eligible to be a Participant upon his initial
election to the Board of Directors.

 


SECTION 3.2            DEFERRAL ELECTION FORM.  PARTICIPANTS WHO ELECT TO DEFER
THEIR COMPENSATION PURSUANT TO THIS PLAN SHALL SUBMIT A FORM (THE “DEFERRAL
ELECTION FORM”) TO THE ADMINISTRATOR, WHICH SHALL CONTAIN THE FOLLOWING:


 


(A)           THE CONSENT OF THE PARTICIPANT THAT HE, HIS SUCCESSORS IN INTEREST
AND ASSIGNS, AND ALL PERSONS CLAIMING UNDER HIM SHALL BE BOUND, TO THE EXTENT
AUTHORIZED BY LAW, BY THE STATEMENTS CONTAINED THEREIN AND BY THE PROVISIONS OF
THE PLAN;


 


(B)           THE AMOUNT OF COMPENSATION TO BE DEFERRED AND HIS AUTHORIZATION
FOR THE COMPANY TO REDUCE HIS COMPENSATION ACCORDINGLY;


 


(C)           THE DATE ON WHICH THE PARTICIPANT WISHES TO RECEIVE THE DEFERRED
AMOUNTS, PURSUANT TO SECTION 4.3


 


(D)           THE FORM IN WHICH HE WISHES TO RECEIVE SAME; AND


 


(E)           SUCH OTHER INFORMATION AS MAY BE REQUIRED BY THE ADMINISTRATOR.


 

Notwithstanding the foregoing, in the case of any Nonqualified Deferred
Compensation or Company Contribution that is performance-based and based on
services performed over a period of at least 12 months, an initial deferral
election may be made during the election period established by the Administrator
which may occur prior to or after the beginning of any Plan Year, provided, that
such election must be made no later than six months before the end of the
performance period.

 

6

--------------------------------------------------------------------------------


 

In the event a Participant fails to make a time of payment election under
Section 4.3 with respect to any amounts deferred under the Plan, such amounts
shall be distributed upon the earlier of the Participant’s death, Disability or
Separation from Service and such distribution shall be made in the form of a
lump sum payment.

 

Once an election has been made it becomes irrevocable for a Plan Year on the
December 31 immediately preceding such Plan Year, except that a Participant may
change the election of the time and form of payment he previously elected under
Sections 4.3 and 8.1; provided that all changes of election of a Participant’s
time or form of payment shall be effective only if the election change is
received by the Administrator in proper form 12 months prior to the event which
would require a distribution under the Plan, such election change does not
provide for a payment or commencement of payment that is earlier than five
(5) years after the date on which such payment would otherwise have been made,
and during the 12-month period prior to the effective date of such election
change, the last effective election made by the Participant shall continue to
remain in force; provided further, that with respect to amounts deferred and
vested on or before December 31, 2004, all changes of election of a
Participant’s time or form of payment with respect to such amounts shall be
effective only if the election change is received by the Committee or its
designee in proper form during the 30-day period ending 12 months prior to the
event which would require a distribution under the Plan.

 

The election to participate in the Plan for a given Plan Year will be effective
only upon receipt by the Administrator of the Participant’s properly executed
election on such form or in accordance with such procedures as will be
determined by the Administrator from time to time.  If the Participant does not
elect to defer amounts under the Plan, the Participant will be deemed to have
elected not to defer any part of his Compensation for that Plan Year and such
Compensation will be paid to the Participant in cash in accordance with the
normal payroll practices of the Company then in place.

 


ARTICLE IV


PARTICIPANT DEFERRALS


 


SECTION 4.1            DEFERRAL ELIGIBILITY.  EACH PARTICIPANT MAY ELECT TO
DEFER TO HIS NONQUALIFIED DEFERRED COMPENSATION ACCOUNT FOR ANY PLAN YEAR AN
AMOUNT THAT IS ANY WHOLE NUMBER PERCENTAGE (NOT GREATER THAN 75% OF HIS BASE
COMPENSATION OR 75% OF HIS INCENTIVE COMPENSATION) OF HIS COMPENSATION. 
NON-EMPLOYEE DIRECTORS MAY DEFER UP TO 100% OF THEIR COMPENSATION.


 

Such election shall be made by submission of the Deferral Election Form to the
Administrator prior to the beginning of any Plan Year or calendar year, if
applicable, or, in the case of a newly eligible Participant, within 30 days of
notification that he is eligible to participate in the Plan.  The election shall
remain in effect for each Plan Year during which an Employee or Non-Employee
Director is a Participant or until earlier discontinued pursuant to Section 4.2
below.

 


SECTION 4.2            DISCONTINUANCE OF DEFERRAL.  A PARTICIPANT MAY ELECT,
UPON 30 DAYS PRIOR WRITTEN NOTICE, TO DISCONTINUE DEFERRAL OF HIS COMPENSATION
FOR THE FIRST PLAN YEAR THAT COMMENCES AFTER RECEIPT OF SUCH NOTICE.

 

7

--------------------------------------------------------------------------------


 


SECTION 4.3            DEFERRAL PERIOD.  PARTICIPANTS MAY ELECT TO DEFER
COMPENSATION FOR ANY PERIOD IN EXCESS OF ONE PLAN YEAR (A “DEFERRAL PERIOD”),
PROVIDED, HOWEVER, THAT A PARTICIPANT MAY DESIGNATE ONLY ONE DEFERRAL PERIOD. 
THE DEFERRAL PERIOD SHALL BE THE SAME WITH RESPECT TO ANY COMPANY
CONTRIBUTIONS.  THE DEFERRAL PERIOD MAY BE SPECIFIED AS ENDING ON:


 


(A)           A DATE CERTAIN; OR


 


(B)           THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE WITH THE
COMPANY.


 

If a Participant elects a Deferral Period to a date certain, the Deferral Period
shall end upon the Participant’s death, Disability, or Separation from Service,
if earlier.

 

In each event, the Participant shall begin receiving payments in the manner
provided herein.

 

Except as provided in Section 10.2 of the Plan, if payment is made on account of
a Separation from Service to a Participant who is also a Specified Employee,
such payment may not be made before the date which is six months after the date
of such Separation from Service (or, if earlier, the Participant’s date of
death).

 


ARTICLE V


COMPANY CONTRIBUTIONS


 


SECTION 5.1            COMPANY CONTRIBUTIONS.  THE COMPANY, IN ITS SOLE
DISCRETION, MAY MAKE CONTRIBUTIONS TO THE PLAN ON BEHALF OF EACH PARTICIPANT.


 


SECTION 5.2            DEFERRAL PERIOD.  THE PARTICIPANT’S COMPANY CONTRIBUTION
ACCOUNT SHALL BE PAID TO THE PARTICIPANT IN ACCORDANCE WITH THE ELECTION MADE BY
THE PARTICIPANT PURSUANT TO SECTION 8.1.


 


ARTICLE VI


INVESTMENT OPTIONS;


VALUATION OF NONQUALIFIED ACCOUNT


 


SECTION 6.1            INVESTMENT CREDITS AND DEBITS.


 


(A)           COMPENSATION DEFERRED BY A PARTICIPANT SHALL BE CREDITED TO THE
PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION ACCOUNT WITHIN TEN
(10) CALENDAR DAYS NEXT FOLLOWING THE DEDUCTION FROM HIS COMPENSATION AND
DEPOSITED IN THE TRUST FUND AND SHALL BE ALLOCATED AMONG THE INVESTMENT OPTIONS
AS DIRECTED BY THE COMPANY, OR THE PARTICIPANT IF SO AUTHORIZED, FROM TIME TO
TIME.


 


(B)           ANY COMPANY CONTRIBUTIONS SHALL BE CREDITED TO THE PARTICIPANT’S
COMPANY CONTRIBUTION ACCOUNT ON THE NEXT FOLLOWING ACCOUNTING DATE AFTER THE
COMPANY CONTRIBUTION IS DEPOSITED IN THE TRUST FUND AND SHALL BE ALLOCATED AMONG
THE INVESTMENT OPTIONS AS DIRECTED BY THE COMPANY, OR THE PARTICIPANT IF SO
AUTHORIZED, FROM TIME TO TIME.

 

8

--------------------------------------------------------------------------------


 


(C)           EACH PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND
COMPANY CONTRIBUTION ACCOUNT SHALL BE VALUED AS OF EACH ACCOUNTING DATE
FOLLOWING THE EFFECTIVE DATE OF THE PLAN, BASED UPON THE FAIR MARKET VALUE OF
THE ASSETS OF EACH NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY
CONTRIBUTION ACCOUNT, AS DETERMINED BY THE TRUSTEE.  IN DETERMINING SUCH FAIR
MARKET VALUE, EACH NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY
CONTRIBUTION ACCOUNT SHALL INCLUDE ADJUSTMENTS REGARDING ALL DIVIDENDS, INTEREST
INCOME, OTHER INVESTMENT INCOME AND EXPENSES, INVESTMENT MANAGEMENT FEES AND
EXPENSES, ADMINISTRATIVE FEES AND EXPENSES, APPLICABLE TAXES, AND AUTHORIZED
WITHDRAWALS.


 


ARTICLE VII


VESTING OF ACCOUNTS


 


SECTION 7.1            VESTING OF NONQUALIFIED DEFERRED COMPENSATION ACCOUNT. 
EACH PARTICIPANT’S INTEREST IN HIS NONQUALIFIED DEFERRED COMPENSATION ACCOUNT
SHALL BE VESTED AT ALL TIMES.


 


SECTION 7.2            VESTING OF COMPANY CONTRIBUTION ACCOUNT.  EACH
PARTICIPANT’S INTEREST IN HIS COMPANY CONTRIBUTION ACCOUNT SHALL BE VESTED AT
ALL TIMES.


 


ARTICLE VIII


BENEFITS


 


SECTION 8.1            MANNER AND TIME OF DISTRIBUTIONS.  A PARTICIPANT MAY
ELECT TO RECEIVE THE AMOUNTS CREDITED TO HIS NONQUALIFIED DEFERRED COMPENSATION
ACCOUNT AND TO HIS COMPANY CONTRIBUTION ACCOUNT EITHER IN A LUMP SUM OR IN FIVE
OR TEN-YEAR ANNUAL INSTALLMENT PAYMENTS, IN ANY CASE SUBJECT TO APPLICABLE TAX
WITHHOLDING.  SUCH LUMP SUM PAYMENT SHALL BE MADE, AND THE INSTALLMENT PAYMENTS
SHALL BEGIN, NOT LATER THAN THE DATE, WHICH IS FIFTEEN (15) DAYS AFTER THE FIRST
DAY OF THE PLAN YEAR FOLLOWING THE DEFERRAL PERIOD.  IN THE EVENT OF FIVE- OR
TEN-YEAR INSTALLMENT PAYMENTS, EACH ANNUAL PAYMENT TO BE MADE WILL BE EQUAL TO
AN AMOUNT DETERMINED BY DIVIDING THE TOTAL NUMBER OF PAYMENTS REMAINING TO BE
MADE INTO THE TOTAL AMOUNT OF FUNDS THEN AVAILABLE IN SUCH PARTICIPANT’S
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY CONTRIBUTION ACCOUNT.


 


SECTION 8.2            DISTRIBUTION IN COMMON STOCK OF CORNELL.  A PARTICIPANT
OR HIS BENEFICIARY SHALL RECEIVE THAT PORTION OF HIS NONQUALIFIED DEFERRED
COMPENSATION ACCOUNT AND HIS COMPANY CONTRIBUTION ACCOUNT WHICH IS CREDITED WITH
CORNELL COMMON STOCK IN THE FORM OF COMMON STOCK OF CORNELL, UNLESS SUCH
PARTICIPANT (OR BENEFICIARY) HAS FILED A TIMELY ELECTION WITH THE ADMINISTRATOR
(WHICH THE ADMINISTRATOR IN ITS SOLE DISCRETION HAS ACCEPTED) TO RECEIVE THE
CASH PROCEEDS OF SUCH INVESTMENT OPTION.


 


SECTION 8.3            EFFECT OF FAILURE TO LOCATE DISTRIBUTEE.  IF THE PERSON
TO WHOM BENEFITS ARE PAYABLE HEREUNDER HAS NOT BEEN ASCERTAINED OR LOCATED
WITHIN ONE (1) YEAR AFTER EXPIRATION OF THE DEFERRAL PERIOD, THE AMOUNT OF HIS
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND HIS COMPANY CONTRIBUTION ACCOUNT
SHALL BE FORFEITED AND SUCH AMOUNTS SHALL BE REMOVED FROM SUCH ACCOUNT AND
RETURNED TO THE COMPANY.


 


SECTION 8.4            DISTRIBUTION WITHHOLDING.  ANY TAX WITHHOLDING REQUIRED
WITH RESPECT TO ANY PLAN DISTRIBUTIONS MAY BE MADE (I) FROM THE MUTUAL FUND
PORTION OF THE PARTICIPANT’S

 

9

--------------------------------------------------------------------------------


 


INVESTMENT OPTIONS, (II) BY THE PARTICIPANT REMITTING DIRECTLY TO THE COMPANY
THE APPROPRIATE AMOUNT OF WITHHOLDING, (III) FROM THE PORTION OF THE
PARTICIPANT’S INVESTMENT OPTIONS CREDITED WITH CORNELL COMMON STOCK (SUBJECT TO
APPLICABLE SECURITIES LAW REQUIREMENTS), OR (IV) THROUGH ANY COMBINATION OF THE
FOREGOING, AS DETERMINED BY THE ADMINISTRATOR.


 


ARTICLE IX


BENEFITS UPON DEATH


 


SECTION 9.1            DISTRIBUTION ON DEATH.


 


(A)           UPON THE DEATH OF A PARTICIPANT OR FORMER PARTICIPANT, PRIOR TO
HIS SEPARATION FROM SERVICE, THE AMOUNT CREDITED TO HIS NONQUALIFIED DEFERRED
COMPENSATION ACCOUNT AND HIS COMPANY CONTRIBUTION ACCOUNT AS OF THE ACCOUNTING
DATE PRIOR TO HIS DATE OF DEATH, LESS ANY AMOUNTS REQUIRED TO BE WITHHELD BY
LAW, SHALL BE PAID IN A LUMP SUM TO THE FORMER PARTICIPANT’S BENEFICIARIES.


 


(B)           UPON THE DEATH OF A PARTICIPANT OR FORMER PARTICIPANT, SUBSEQUENT
TO HIS SEPARATION FROM SERVICE, THE AMOUNT CREDITED TO HIS NONQUALIFIED DEFERRED
COMPENSATION ACCOUNT AND HIS COMPANY CONTRIBUTION ACCOUNT AS OF THE ACCOUNTING
DATE PRIOR TO HIS DATE OF DEATH, LESS ANY AMOUNTS REQUIRED TO BE WITHHELD BY
LAW, SHALL BE PAID IN A LUMP SUM TO THE FORMER PARTICIPANT’S BENEFICIARIES.


 


(C)           SUCH LUMP SUM PAYMENT SHALL BE MADE NOT LATER THAN THIRTY (30)
CALENDAR DAYS AFTER THE END OF THE CALENDAR QUARTER IN WHICH THE PARTICIPANT’S
OR FORMER PARTICIPANT’S DEATH OCCURS.


 


ARTICLE X


OTHER DISTRIBUTIONS FROM NONQUALIFIED


DEFERRED COMPENSATION ACCOUNT


 


SECTION 10.1         UNFORESEEABLE EMERGENCY DISTRIBUTIONS FROM NONQUALIFIED
DEFERRED COMPENSATION ACCOUNT.  A PARTICIPANT MAY APPLY FOR A DISTRIBUTION FROM
HIS NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND HIS COMPANY CONTRIBUTION
ACCOUNT ON ACCOUNT OF AN UNFORESEEABLE EMERGENCY, AND SUBJECT TO APPLICABLE TAX
WITHHOLDING, AND SUBJECT TO THE FOLLOWING REQUIREMENTS:


 


(A)           THE PARTICIPANT’S UNFORESEEABLE EMERGENCY DISTRIBUTION SHALL NOT
EXCEED THE LESSER OF (I) THE AMOUNT THAT IS NECESSARY TO SATISFY THE
UNFORESEEABLE EMERGENCY, OR (II) THE AMOUNT CREDITED TO THE PARTICIPANT’S
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT.


 


(B)           THE DECISION OF THE ADMINISTRATOR REGARDING THE EXISTENCE OR
NONEXISTENCE OF AN UNFORESEEABLE EMERGENCY OF A PARTICIPANT SHALL BE FINAL AND
BINDING.


 


(C)           THE PARTICIPANT HAS NOT RECEIVED AN UNFORESEEABLE EMERGENCY
DISTRIBUTION WITHIN THE 12-MONTH PERIOD PRECEDING THE DISTRIBUTION.


 


(D)           THE ADMINISTRATOR SHALL HAVE THE AUTHORITY TO REQUIRE A
PARTICIPANT TO PROVIDE SUCH PROOF AS IT DEEMS NECESSARY TO ESTABLISH THE
EXISTENCE AND SIGNIFICANT NATURE OF THE PARTICIPANT’S

 

10

--------------------------------------------------------------------------------


 


HARDSHIP, INCLUDING, BUT NOT LIMITED TO THE LACK OF EXISTING INSURANCE OR OTHER
ASSETS THAT MAY BE LIQUIDATED WITHOUT INCURRING ADDITIONAL FINANCIAL HARDSHIP,
OR THE ABSENCE OF AN OPPORTUNITY TO TERMINATE OTHER DEFERRAL ELECTIONS.


 


SECTION 10.2         DISTRIBUTION UPON DISABILITY.  UPON A PARTICIPANT’S
SEPARATION FROM SERVICE DUE TO A DISABILITY, HE SHALL RECEIVE ALL AMOUNTS FROM
HIS NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND HIS COMPANY CONTRIBUTION
ACCOUNT, PAYABLE IN A LUMP SUM.  THE LUMP SUM PAYMENT, LESS ANY AMOUNT REQUIRED
TO BE WITHHELD BY LAW, SHALL BE PAID NOT LATER THAN THIRTY (30) CALENDAR DAYS
AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE DUE TO A DISABILITY, OR, IF
LATER, AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING SUCH DATE.


 


SECTION 10.3         TAX NEUTRAL PAYMENTS.  IN THE EVENT ANY PLAN PAYMENT SHALL
TRIGGER THE IMPOSITION OF ANY EXCISE TAX, PENALTY OR INTEREST UNDER CODE
SECTION 280G, 4999 OR ANY OTHER SIMILAR PROVISION, THE COMPANY SHALL PAY TO SUCH
PARTICIPANT ADDITIONAL AMOUNTS HEREUNDER SO AS TO CAUSE THE PARTICIPANT TO BE
TAX NEUTRAL WITH RESPECT TO THE IMPOSITION OF SUCH EXCISE TAX, PENALTY OR
INTEREST.


 


SECTION 10.4         CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL,
THE AMOUNTS CREDITED TO A PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION
ACCOUNT AND TO HIS COMPANY CONTRIBUTION ACCOUNT SHALL BE PAID TO HIM IN A LUMP
SUM.  IN THE EVENT LESS THAN ALL OF THE TOTAL AMOUNT CREDITED TO A FORMER
PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND TO HIS COMPANY
CONTRIBUTION ACCOUNT HAS NOT BEEN DISTRIBUTED AS OF A CHANGE IN CONTROL, THE
BALANCE SHALL BE PAID TO THE FORMER PARTICIPANT OR HIS BENEFICIARY IN A LUMP
SUM.  THE LUMP SUM PAYMENT, LESS ANY AMOUNT REQUIRED TO BE WITHHELD BY LAW,
SHALL BE PAID NOT LATER THAN THIRTY (30) CALENDAR DAYS AFTER THE DATE OF A
CHANGE IN CONTROL.


 


SECTION 10.5         DISTRIBUTIONS IN THE EVENT OF TAXATION.  SHOULD ANY AMOUNTS
CONTAINED IN A PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION ACCOUNT OR HIS
COMPANY CONTRIBUTION ACCOUNT BECOME SUBJECT TO TAXATION BY THE INTERNAL REVENUE
SERVICE OF THE U.S. GOVERNMENT PRIOR TO THE ACTUAL RECEIPT THEREOF BY THE
PARTICIPANT, OR HIS BENEFICIARY, THEN SUCH AMOUNTS AS NECESSARY TO PAY ANY
APPLICABLE TAXES, INCLUDING ANY TAXES ON SUCH AMOUNTS, SHALL BECOME IMMEDIATELY
PAYABLE THERETO IN A LUMP SUM DISTRIBUTION.  SUCH DISTRIBUTION SHALL BE SUBJECT
TO ALL WITHHOLDING REQUIRED BY LAW.


 


ARTICLE XI


ADMINISTRATIVE PROVISIONS


 


SECTION 11.1         ADMINISTRATOR’S DUTIES AND POWERS.


 


(A)           THE ADMINISTRATOR SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE
PLAN IN ACCORDANCE WITH THE PLAN AND SHALL HAVE ALL THE NECESSARY POWER AND
AUTHORITY TO CARRY OUT THAT FUNCTION.  AMONG ITS NECESSARY POWERS AND DUTIES,
ARE THE FOLLOWING:


 

(I)            TO DELEGATE ALL OR PART OF ITS FUNCTION AS ADMINISTRATOR TO
OTHERS AND REVOKE ANY SUCH DELEGATION;

 

(II)           TO DETERMINE QUESTIONS OF ELIGIBILITY OF PARTICIPANTS AND THEIR
ENTITLEMENT TO BENEFITS;

 

11

--------------------------------------------------------------------------------


 

(III)          TO SELECT AND ENGAGE ATTORNEYS, ACCOUNTANTS, ACTUARIES, TRUSTEES,
APPRAISERS, BROKERS, CONSULTANTS, ADMINISTRATORS, PHYSICIANS, OR OTHER PERSONS
TO RENDER SERVICE OR ADVICE WITH REGARD TO ANY RESPONSIBILITY THE ADMINISTRATOR
OR THE COMPANY HAS UNDER THE PLAN, OR OTHERWISE, TO DESIGNATE SUCH PERSONS TO
CARRY OUT RESPONSIBILITIES, AND (WITH THE COMPANY AND ITS OFFICERS, TRUSTEES,
AND EMPLOYEES) TO RELY UPON THE ADVICE, OPINIONS OR VALUATIONS OF ANY SUCH
PERSONS, TO THE EXTENT PERMITTED BY LAW, BEING FULLY PROTECTED IN ACTING OR
RELYING THEREON IN GOOD FAITH;

 

(IV)          TO INTERPRET THE PLAN FOR PURPOSE OF THE ADMINISTRATION AND
APPLICATION OF THE PLAN, IN A MANNER NOT INCONSISTENT WITH THE PLAN OR
APPLICABLE LAW AND TO AMEND OR REVOKE ANY SUCH INTERPRETATION; AND

 

(V)           TO ADOPT RULES OF THE PLAN THAT ARE NOT INCONSISTENT WITH THE PLAN
OR APPLICABLE LAW AND TO AMEND OR REVOKE ANY SUCH RULES.

 


(B)           EVERY FINDING, DECISION, AND DETERMINATION MADE BY THE
ADMINISTRATOR SHALL, TO THE FULL EXTENT PERMITTED BY LAW, BE FINAL AND BINDING
UPON ALL PARTIES.


 


SECTION 11.2         LIMITATION UPON POWERS.  THE PLAN SHALL BE UNIFORMLY AND
CONSISTENTLY ADMINISTERED, INTERPRETED, AND APPLIED WITH REGARD TO ALL
PARTICIPANTS IN SIMILAR CIRCUMSTANCES.


 


SECTION 11.3         INDEMNIFICATION BY THE COMPANY: LIABILITY INSURANCE.


 


(A)           THE COMPANY SHALL PAY OR REIMBURSE THE ADMINISTRATOR FOR ALL
EXPENSES INCURRED THEREBY AND SHALL INDEMNIFY AND HOLD IT HARMLESS FROM, ALL
CLAIMS, LIABILITIES, AND COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING
OUT OF THE GOOD FAITH PERFORMANCE OF ITS PLAN FUNCTIONS.  THIS INDEMNIFICATION
SHALL SURVIVE THE TERMINATION OF THE PLAN AND THE DISTRIBUTION OF ALL TRUST
FUNDS.


 


(B)           THE COMPANY SHALL OBTAIN AND PROVIDE FOR ANY SUCH PERSON, AT THE
COMPANY’S EXPENSE, LIABILITY INSURANCE AGAINST LIABILITIES IMPOSED ON HIM BY
LAW.


 


SECTION 11.4         RECORDKEEPING.


 


(A)           THE ADMINISTRATOR SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED,
SUITABLE RECORDS AS FOLLOWS:


 

(I)            RECORDS OF EACH PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION
ACCOUNT WHICH SHALL SHOW, AMONG OTHER THINGS, DEFERRALS AND THE GAINS AND LOSSES
WITHIN SUCH ACCOUNT; AND

 

(II)           RECORDS OF ITS DELIBERATIONS AND DECISIONS.

 


(B)           THE ADMINISTRATOR MAY APPOINT A SECRETARY TO KEEP RECORDS OF
PROCEEDINGS, TO TRANSMIT ITS DECISIONS, INSTRUCTIONS, CONSENTS, OR DIRECTIONS TO
ANY INTERESTED PARTY, AND TO EXECUTE AND FILE, ON BEHALF OF THE ADMINISTRATOR,
SUCH DOCUMENTS, REPORTS, OR OTHER MATTERS AS MAY BE NECESSARY OR APPROPRIATE
UNDER ERISA AND TO PERFORM OTHER MINISTERIAL ACTS.

 

12

--------------------------------------------------------------------------------


 


(C)           THE ADMINISTRATOR SHALL NOT BE REQUIRED TO MAINTAIN ANY RECORDS OR
ACCOUNTS, WHICH DUPLICATE ANY RECORDS OR ACCOUNTS MAINTAINED BY THE COMPANY.


 


SECTION 11.5         STATEMENT TO PARTICIPANTS.  WITHIN SIXTY DAY 60) DAYS AFTER
THE LAST DAY OF EACH PLAN QUARTER, THE ADMINISTRATOR SHALL FURNISH (OR CAUSE TO
BE FURNISHED) TO EACH PARTICIPANT A STATEMENT SETTING FORTH THE VALUE OF HIS
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY CONTRIBUTION ACCOUNT AND
SUCH OTHER INFORMATION AS THE ADMINISTRATOR SHALL DEEM APPROPRIATE.


 


SECTION 11.6         INSPECTION OF RECORDS.  COPIES OF THE PLAN AND RECORDS OF A
PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY
CONTRIBUTION ACCOUNT SHALL BE OPEN TO INSPECTION BY HIM OR HIS DULY AUTHORIZED
REPRESENTATIVES AT THE OFFICE OF THE COMPANY AT ANY REASONABLE BUSINESS HOUR.


 


SECTION 11.7         SERVICE IN MORE THAN ONE CAPACITY.  ANY PERSON OR GROUP OF
PERSONS MAY SERVE IN MORE THAN ONE CAPACITY WITH RESPECT TO THE PLAN.


 


SECTION 11.8         ACCOUNTING FOR DISTRIBUTIONS.  RECORDS FOR EACH
NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY CONTRIBUTION ACCOUNT
SHALL BE MAINTAINED BY THE TRUSTEE.


 


SECTION 11.9         ERISA CLAIMS PROCEDURES.  ANY CLAIMS FOR BENEFITS OR ANY
OTHER CLAIMS OR DISPUTES HEREUNDER SHALL BE BROUGHT IN ACCORDANCE WITH THE
CLAIMS PROCEDURES SET OUT IN THE COMPANY’S 401(K) PLAN.


 


ARTICLE XII


MISCELLANEOUS PROVISIONS


 


SECTION 12.1         TERMINATION OR AMENDMENT OF THE PLAN.


 


(A)           CORNELL SHALL HAVE THE RIGHT AT ANY TIME TO DECLARE THE PLAN
TERMINATED COMPLETELY AS TO THE COMPANY OR AS TO ANY DIVISION, FACILITY, OR
OTHER OPERATIONAL UNIT THEREOF, AND MAY AMEND SAME FROM TIME TO TIME; PROVIDED
THAT NO TERMINATION OR AMENDMENT SHALL REDUCE OR TERMINATE ANY BENEFIT TO OR IN
RESPECT OF ANY PARTICIPANT; FURTHER PROVIDED, THAT NO AMENDMENT OF THE PLAN
SHALL APPLY TO AMOUNTS DEFERRED AND VESTED ON OR BEFORE DECEMBER 31, 2004,
UNLESS THE INSTRUMENT EXPLICITLY STATES THAT THE AMENDMENT SHALL APPLY TO SUCH
AMOUNTS.


 


(B)           IN THE EVENT OF ANY SUCH TERMINATION, THE ADMINISTRATOR SHALL
CONTINUE TO MAINTAIN THE PARTICIPANT’S NONQUALIFIED DEFERRED COMPENSATION
ACCOUNT AND COMPANY CONTRIBUTION ACCOUNT AND PAYMENT FROM, AND VESTING UNDER,
SUCH NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND COMPANY CONTRIBUTION ACCOUNT
SHALL BE MADE IN ACCORDANCE WITH THE PLAN.


 


(C)           NOTWITHSTANDING THE FOREGOING, THE BOARD OF DIRECTORS MAY
TERMINATE THE PLAN AS PERMITTED UNDER CODE SECTION 409A, AND DISTRIBUTE THE
VALUE OF THE PARTICIPANTS’ ACCOUNTS TO PARTICIPANTS IN THE MANNER AND AT THE
TIME DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION, AS PERMITTED BY
CODE SECTION 409A.


 


SECTION 12.2         LIMITATION OF RIGHTS.  NOTHING CONTAINED IN THE PLAN SHALL
GIVE ANY PARTICIPANT THE RIGHT TO BE RETAINED IN THE SERVICE OF THE COMPANY OR
TO INTERFERE WITH OR RESTRICT

 

13

--------------------------------------------------------------------------------


 


THE RIGHT OF THE COMPANY, WHICH IS HEREBY EXPRESSLY RESERVED, TO DISCHARGE OR
RETIRE ANY PARTICIPANT, EXCEPT AS PROVIDED BY LAW, AT ANY TIME WITHOUT NOTICE
AND WITH OR WITHOUT CAUSE.  INCLUSION UNDER THE PLAN WILL NOT GIVE ANY
PARTICIPANT ANY RIGHT OR CLAIM TO ANY BENEFIT HEREUNDER EXCEPT TO THE EXTENT
SUCH RIGHT HAS SPECIFICALLY BECOME FIXED UNDER THE TERMS OF THIS PLAN.


 


SECTION 12.3         CONSOLIDATION OR MERGER: ADOPTION OF PLAN BY OTHER
COMPANIES.


 


(A)           THERE SHALL BE NO MERGER, CONSOLIDATION WITH, TRANSFER, OR SALE OF
THE ASSETS OR LIABILITIES OF THE PLAN TO ANY OTHER PLAN UNLESS EACH PARTICIPANT
IN THIS PLAN WOULD HAVE, FOLLOWING SUCH EVENT, ACCOUNTS WHICH ARE EQUAL TO OR
GREATER THAN HIS CORRESPONDING NONQUALIFIED DEFERRED COMPENSATION ACCOUNT AND
COMPANY CONTRIBUTION ACCOUNT HAD THE PLAN BEEN TERMINATED IMMEDIATELY BEFORE
SUCH MERGER, CONSOLIDATION, TRANSFER, OR SALE.


 


(B)           AN AFFILIATE MAY, WITH THE APPROVAL OF THE COMPANY, ADOPT THE PLAN
AS A WHOLE COMPANY OR AS TO ANY ONE OR MORE DIVISIONS BY RESOLUTION OF ITS OWN
BOARD OF DIRECTORS.  SUCH AFFILIATE SHALL GIVE WRITTEN NOTICE OF SUCH ADOPTION
TO THE ADMINISTRATOR.


 


SECTION 12.4         PAYMENT ON BEHALF OF MINOR, ETC.  IN THE EVENT ANY AMOUNT
BECOMES PAYABLE UNDER THE PLAN TO A MINOR OR A PERSON WHO, IN THE SOLE JUDGMENT
OF THE ADMINISTRATOR IS CONSIDERED BY REASON OF PHYSICAL OR MENTAL CONDITION TO
BE UNABLE TO GIVE A VALID RECEIPT THEREFOR, THE ADMINISTRATOR MAY DIRECT THAT
SUCH PAYMENT BE MADE TO ANY PERSON FOUND BY THE ADMINISTRATOR IN ITS SOLE
JUDGMENT, TO HAVE ASSUMED THE CARE OF SUCH MINOR OR OTHER PERSON.  ANY PAYMENT
MADE PURSUANT TO SUCH DETERMINATION SHALL CONSTITUTE A FULL RELEASE AND
DISCHARGE OF THE COMPANY, THE ADMINISTRATOR, AND THEIR OFFICERS, DIRECTORS, AND
EMPLOYEES.


 


SECTION 12.5         GOVERNING LAW.  THIS PLAN SHALL BE CONSTRUED, ADMINISTERED,
AND GOVERNED IN ALL RESPECTS UNDER THE LAWS OF THE STATE OF TEXAS, AND VENUE FOR
ANY DISPUTE SHALL BE HARRIS COUNTY, TEXAS.


 


SECTION 12.6         THE MASCULINE PRONOUN SHALL INCLUDE THE FEMININE PRONOUN,
AND THE SINGULAR THE PLURAL WHERE THE CONTEXT SO INDICATES.


 


SECTION 12.7         TITLES.  TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY
AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THE PLAN.


 


SECTION 12.8         REFERENCES.  UNLESS THE CONTEXT CLEARLY INDICATES TO THE
CONTRARY, A REFERENCE TO A STATUTE, REGULATION OR DOCUMENT SHALL BE CONSTRUED AS
REFERRING TO ANY SUBSEQUENTLY ENACTED, ADOPTED OR EXECUTED STATUTE, REGULATION
OR DOCUMENT.


 


SECTION 12.9         NO TAX GUARANTEE.  NEITHER THIS PLAN, NOR ANY
REPRESENTATIONS MADE IN CONNECTION WITH IT, SHALL BE CONSTRUED TO BE ASSURANCE
OR GUARANTEE OF A DEFERRAL OF INCOME FOR INCOME TAX PURPOSES OF ANY AMOUNT TO BE
PAID PURSUANT TO THIS PLAN.


 


SECTION 12.10       PLAN PAYMENT/RELEASE.  ALL PAYMENTS MADE PURSUANT TO THIS
PLAN SHALL CONSTITUTE A FULL RELEASE AND DISCHARGE OF THE COMPANY, THE
ADMINISTRATOR, AND THEIR OFFICERS, DIRECTORS, AND EMPLOYEES UNDER THIS PLAN.

 

14

--------------------------------------------------------------------------------


 


SECTION 12.11       SOURCE OF PAYMENTS.  ALL PAYMENTS MADE PURSUANT TO THIS PLAN
SHALL BE MADE, AT THE SOLE DISCRETION OF CORNELL, FROM ASSETS ACCUMULATED UNDER
THE TRUST FUND, FROM OTHER ASSETS OF THE COMPANY, OR FROM ANY COMBINATION OF THE
TWO.


 


SECTION 12.12       SECTION 409A.  THE PLAN IS INTENDED TO BE A NONQUALIFIED
DEFERRED COMPENSATION ARRANGEMENT AND IS NOT INTENDED TO MEET THE REQUIREMENTS
OF CODE SECTION 401(A).  THE PLAN IS INTENDED TO MEET THE REQUIREMENTS OF CODE
SECTION 409A AND MAY BE ADMINISTERED IN A MANNER THAT IS INTENDED TO MEET THOSE
REQUIREMENTS AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH SUCH
INTENT.  TO THE EXTENT THAT A DEFERRAL, ACCRUAL, VESTING OR PAYMENT OF AN AMOUNT
UNDER THE PLAN IS SUBJECT TO CODE SECTION 409A, EXCEPT AS THE ADMINISTRATOR
OTHERWISE DETERMINES IN WRITING, THE AMOUNT WILL BE DEFERRED, ACCRUED, VESTED OR
PAID IN A MANNER THAT WILL MEET THE REQUIREMENTS OF CODE SECTION 409A, INCLUDING
REGULATIONS OR OTHER GUIDANCE ISSUED WITH RESPECT THERETO, SUCH THAT THE
DEFERRAL, ACCRUAL, VESTING OR PAYMENT SHALL NOT BE SUBJECT TO THE EXCISE TAX
APPLICABLE UNDER CODE SECTION 409A.  ANY PROVISION OF THE PLAN THAT WOULD CAUSE
THE DEFERRAL, ACCRUAL, VESTING OR PAYMENT OF AN AMOUNT UNDER THE PLAN TO FAIL TO
SATISFY CODE SECTION 409A SHALL BE AMENDED (IN A MANNER THAT AS CLOSELY AS
PRACTICABLE ACHIEVES THE ORIGINAL INTENT OF THE PLAN) TO COMPLY WITH CODE
SECTION 409A ON A TIMELY BASIS, WHICH MAY BE MADE ON A RETROACTIVE BASIS, IN
ACCORDANCE WITH REGULATIONS AND OTHER GUIDANCE ISSUED UNDER CODE SECTION 409A. 
IN THE EVENT ADDITIONAL REGULATIONS OR OTHER GUIDANCE IS ISSUED UNDER CODE
SECTION 409A OR A COURT OF COMPETENT JURISDICTION PROVIDES ADDITIONAL AUTHORITY
CONCERNING THE APPLICATION OF CODE SECTION 409A WITH RESPECT TO THE
DISTRIBUTIONS UNDER THE PLAN, THEN THE PROVISIONS OF THE PLAN REGARDING
DISTRIBUTIONS SHALL BE AUTOMATICALLY AMENDED TO PERMIT SUCH DISTRIBUTIONS TO BE
MADE AT THE EARLIEST TIME PERMITTED UNDER SUCH ADDITIONAL REGULATIONS, GUIDANCE
OR AUTHORITY THAT IS PRACTICABLE AND ACHIEVES THE INTENT OF THE PLAN PRIOR TO
ITS AMENDMENT TO COMPLY WITH CODE SECTION 409A.


 


SECTION 12.13       AMENDMENT AND RESTATEMENT OF THE PLAN.  THE AMENDMENT AND
RESTATEMENT OF THE PLAN EFFECTIVE AS OF JANUARY 1, 2005, SHALL APPLY ONLY TO
AMOUNTS DEFERRED AND VESTED ON OR AFTER JANUARY 1, 2005.  THE PROVISIONS OF THE
PLAN PRIOR TO THIS AMENDMENT AND RESTATEMENT SHALL APPLY TO ANY AMOUNTS THAT
WERE EARNED AND VESTED UNDER THE PLAN ON OR BEFORE DECEMBER 31, 2004.  THE
AMENDMENT AND RESTATEMENT OF THE PLAN IS NOT INTENDED TO BE A MATERIAL
MODIFICATION OF THE PLAN WITH RESPECT TO AMOUNTS DEFERRED AND VESTED ON OR
BEFORE DECEMBER 31, 2004, AND, ANY PROVISION OF THE PLAN THAT IS CONSIDERED TO
BE A MATERIAL MODIFICATION OF THE PLAN SHALL BE RETROACTIVELY AMENDED TO THE
EXTENT REQUIRED TO PREVENT SUCH PROVISION FROM BEING CONSIDERED A MATERIAL
MODIFICATION OF THE PLAN WITH RESPECT TO SUCH AMOUNTS.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Cornell has caused this Plan to be executed on this 13th day
of September 2007.

 

 

 

By:

/s/ Patrick N. Perrin

 

 

 

 

Name:

Patrick N. Perrin

 

Title:

Sr. V.P. & Chief Administrator Officer

 

16

--------------------------------------------------------------------------------